Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in reply to application field on 05/01/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020, 09/08/2020 and 04/08/2022  was filed on or after the mailing date of the original application filed on 05/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowed Claims
Claims 1-20  are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Shore, US 2019/0311534 A1, does not disclose the details of a method/system for distribution of threat sensors with one or more processors and associated memories configured to “… aggregate, from the stream of sensor logs received from the plurality of threat sensors over a defined period of time, the information regarding the interactions with the threat sensors by the identifiers of the sources of the interactions, into aggregated information regarding the interactions for the respective individual sources of the interactions; compute, based at least in part on the aggregated information regarding the interactions, respective significance scores for the respective individual sources of the interactions, wherein a respective individual significance score comprises a likelihood that the respective individual source is engaging in threatening network communications; and provide at least some of the respective significance scores, for at least some of the respective individual sources of the interactions, to one or more destinations.” Including different combinations of features recited in the claims as filed by applicants on 05/01/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jude Jean-Gilles whose telephone number is 571-272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, 
Art Unit 2459